DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This is the response to the communication filed on 02/22/2021.
Claims 1-11 remain pending in the application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6 and 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0136232) in view of Onada et al. (Solar Energy Materials & Solar Cells, 91, 2007, 1176-1181), Kusama et al. (Solar Energy Materials & Solar Cells, 81, 2004, 87-99) and Snaith et al. (US 2016/0126020 or ‘020).
Addressing claims 1, 4-6, 8 and 11, Snaith discloses a photoelectric conversion element comprising:
	a first electrode (FTO Anode, fig. 1);
	a hole blocking layer (compact TiO2, fig. 1, the compact TiO2 layer of Snaith is formed of the same material as the claimed hole blocking layer as that of current application; therefore, the compact TiO2 is the structural equivalence to the claimed hole blocking layer and is structurally capable of performing the functions of the claimed hole blocking layer) provided on the first electrode;
	an electron transport layer (the porous TiO2 layer in fig. 1) provided on the hole blocking layer;
	a hole transport layer (Spiro-MeOTAD layer, fig. 1) provided on the electron transport layer; and
	a second electrode (Ag Cathode) provided on the hole transport layer (fig. 1);
wherein the hole blocking layer comprises TiO2 (fig. 1), which is the same material as that of the claimed hole blocking layer, and
	the hole transport layer comprises tert-butyl pyridine, Spiro-MeOTAD and Li-TFSI.
Snaith further discloses either the first or the second electrode is made transparent to incoming light [0151].

Snaith is silent regarding the first electrode is formed of Ti and the hole transport layer comprises the claimed basic compound of formula 1.

Snaith ‘020 discloses in paragraph [0432] that in a hole transporting layer comprising Spiro-OMeTAD, Li-TFSI and tert-butyl pyridine (tpb), the tbp additive advantageously increases the Fermi level of TiO2, increases the Voc and decreases Jsc of the photovoltaic cell [0432].

Kusama discloses additives for alkyl pyridine additives for sensitized solar cell for lowering the Jsc and increasing the Voc similarly to the effects imparted the tpb additive to the photovoltaic cell of Snaith.  In fact, one of the additive disclosed by Kusama is 4TBP (figs. 2 and 4) as well as other alkylaminopyridine additives having the claimed formula (1).  Kusama further discloses the mechanism in which the alkylaminopyridine additive increases the Voc is by affecting the Fermi level of TiO2 (pages 94-95) in the same manner as the tpb additive does to the photovoltaic cell according to Snaith ‘020.  It is noted that the effect the alkylaminopyridine additives have on the Fermi level of TiO2 as described in pages 95-96 is independent of the electrolyte since the advantageous effect is due to the absorption of alkylaminopyridines on the TiO2 surface (page 95).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify photovoltaic cell of Snaith by substituting the known TBP additive with the alkylaminopyridine additives disclosed by Kusama in order to further decreasing the Jsc and further increasing the Voc of the photovoltaic cell (Kusama, figs. 1 and 4 show many alkylaminopyridine additives that have lower Jsc and higher Voc in comparison to TBP additive).  Furthermore, the preponderance of evidence indicates expectation of success that the alkylaminopyridine additives of Kusama would deliver the desired effects of lowering the Jsc and increasing the Voc in the modified photovoltaic cell of Snaith since Snaith ‘020 and Kusama both disclose TBP and alkylaminopyridine additives follow the same mechanism in order to lowering the Jsc and increasing the Voc with the alkylaminopyridine additives being more effective at lowering Jsc and increasing Voc.

Onoda discloses Ti plate as a better alternative to FTO layer in sensitized solar cells because Ti sheet minimizes the internal resistance of the solar cell (Abstract).  The solar cell of Onoda with Ti, stainless steel as the first electrode includes transparent second electrode (fig. 4a).

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Snaith by replacing the FTO first electrode with the Ti material of Onoda in order to minimize the internal resistance of the solar cell (Onoda, Abstract).  In the modified solar cell of Snaith in view of Onoda, the first electrode is made of Ti and the hole blocking layer is made of TiO2 or the claimed “an oxide of the metal in the first electrode”.  In the modified photoelectric conversion element of Snaith in view of Onoda, the second electrode is transparent to light, as disclosed by Onoda, and the first electrode made of Ti is the structural equivalence to the claimed first electrode having opaqueness to light formed of a metal because the first electrode of the application is also made from Ti (page 5 lines 7-8).  Therefore, the Ti first electrode of Snaith in view of Onoda has all of the associated properties as the Ti first electrode of the application, including the claimed opaqueness to light.

Addressing claims 2-3, the claims are drawn to the methods of forming the hole blocking layer that do not structurally differentiate the claimed hole blocking layer from that of the prior art (MPEP 2113).


Addressing claim 9, the claim is drawn to the environment in which the photoelectric conversion element is used that does not structurally differentiate the claimed photoelectric conversion element from that of the prior art.

Addressing claim 10, Snaith discloses in fig. 1 the transparent glass substrate on which the first electrode is directly formed.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snaith et al. (US 2015/0136232) in view of Onada et al. (Solar Energy Materials & Solar Cells, 91, 2007, 1176-1181), Kusama et al. (Solar Energy Materials & Solar Cells, 81, 2004, 87-99) and Snaith et al. (US 2016/0126020 or ‘020) as applied to claims 1-6 and 8-11 above, and further in view of Dionne et al. (US 2013/0276877).
Addressing claim 7, Snaith discloses the second electrode is made of silver; however, Snaith is silent regarding second electrode comprises at least one selected from the group consisting of polythiophene and metal nanowire.

Dionne discloses transparent electrode made of Ag nanowires [0049].

At the time of the effective filing date of the invention, one with ordinary skill in the art would have found it obvious to modify the solar cell of Snaith in view of Onada with the ag nanowires transparent electrode material disclosed by Dionne in order to obtain the predictable result of forming a transparent second electrode (as desired by Onada) made of silver material (as desired by Snaith) (Rationale B, KSR decision, MPEP 2143).

Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive for the following reasons:
With regard to the rejection of claims 1-6 and 8-11 as being unpatentable over the disclosures of Snaith ’232 in view of Snaith ‘020, Kusama and Onada, the Applicants argued that combination of does not disclose the limitation “a first electrode having opaqueness to light formed of a metal.   The Applicants argued that based on the teaching of Snaith ‘232 in paragraph [0179], one of ordinary skill in the art would have been guided to use a transparent material for the first electrode, not a material having opaqueness where transmittance of visible light is lower than 50% as instant claimed.  The argument is not persuasive because the modification of Snaith ‘232 in view of Onada is consistent with the teaching in paragraph [0179] of Snaith ‘232 since one of the electrodes is still transparent to the incoming light while the other has opaqueness to light.  For instant, fig. 1 of Snaith ‘232 discloses one electrode (Ag cathode) has opaqueness to light since silver is one of the materials that has opaqueness to light according to the Applicants in page 5 lines 7-8 of the specification.  The other electrode of Snaith ‘232 is transparent to light.  The modified photovoltaic cell of Snaith ‘232 in view of Onada would still result one electrode, the second electrode, that is transmissive to light and the other electrode, the first electrode made of Ti, has opaqueness to light.
With regard to the modification of Snaith ‘232 with the alkylaminopyridine additives of Kusama, the Applicants argued that Kusama is directed to a TiO2 solar cell with an I-/I3- redox electrolyte, which is different from the SnO2 with a Spiro-MeOTAD material used in Snaith ‘232 and a person of ordinary skill in the art would not have been motivated to use alkylaminopyridine additives of Kusama in the photoelectric conversion element of Snaith ‘232 and would not have expected the same benefits of enhancing solar cell performance for the photoelectric conversion element of Snaith ‘232.  The argument is not persuasive because, contrary to the Applicants’ assertion that Snaith discloses the electron transport layer made of SnO2 that is different from the TiO2 electron transport layer of Kusama, fig. 1 of Snaith ‘232 explicitly shows the electron transport layer is made of the same TiO2 material as that of Kusama.  The Applicants also neglected to discuss the teaching of Snaith ‘020 that states in a hole transporting layer comprising Spiro-OMeTAD, Li-TFSI and tert-butyl pyridine (tpb), the tbp additive advantageously increases the Fermi level of TiO2, increases the Voc and decreases Jsc of the photovoltaic cell [0432].  This is in line with the teaching of Kusama that the tbp and alkylaminopyridine additives having the claimed formula (1) impart similar effects on the TiO2 material.  Specifically, Kusama discloses the mechanism in which the alkylaminopyridine additive increases the Voc is by affecting the Fermi level of TiO2 (pages 94-95) in the same manner as the tpb additive does to the photovoltaic cell according to Snaith ‘020.  It is noted that the effect the alkylaminopyridine additives have on the Fermi level of TiO2 as described in pages 95-96 of Kusama is independent of the electrolyte since the advantageous effect is due to the absorption of alkylaminopyridines on the TiO2 surface (page 95).  Based on the teaching of Snaith ‘232, Snaith ‘020 and Kusama, one of ordinary skill in the art would have found it obvious to utilize the alkylaminopyridine additive of Kusama in order to increase the Voc is by affecting the Fermi level of TiO2 (pages 94-95) in the same manner as the tpb additive does to the photovoltaic cell according to Snaith ‘020.
With regard to the Applicants’ argument that Kusama does not discuss the functional effect under low illuminance conditions, the argument is not persuasive because the claim does not require any discussion of functional effect under low illuminance conditions.
For the reasons above, Examiner maintains the position that claims 1-6 and 8-11 are unpatentable over the disclosure of Snaith ‘232, Onada, Snaith ‘020 and Kusama.
The argument regarding the rejection of claim 7 is not persuasive because the arguments regarding the rejection of claims 1-6 and 8-11 are not persuasive.
With regard to the Applicants’ comment concerning the IDS on page 2 of the previous Office Action, the Applicants are correct.  The request stated in the previous Office Action has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BACH T DINH whose telephone number is (571)270-5118.  The examiner can normally be reached on Mon-Friday 8:00 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on (571)-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BACH T DINH/Primary Examiner, Art Unit 1726                                                                                                                                                                                                        03/02/2021